Citation Nr: 0336355	
Decision Date: 12/24/03    Archive Date: 12/29/03

DOCKET NO.  02-06 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
40 percent for the veteran's service-connected diabetes 
mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel




INTRODUCTION

The veteran had active service from November 1953 to November 
1973.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision of the 
Houston, Texas, Regional Office (RO) which, in pertinent 
part, established service connection for diabetes mellitus; 
assigned a 20 percent evaluation for that disability; and 
effectuated the award as of July 9, 2001.  In February 2002, 
the RO granted an effective date of April 30, 2001, the date 
of receipt of the veteran's claim for service connection, for 
the award of service connection for diabetes mellitus 
evaluated as 20 percent disabling.  In September 2002, the RO 
increased the evaluation for the veteran's diabetes mellitus 
from 20 to 40 percent.  The veteran has been represented 
throughout this appeal by the Disabled American Veterans.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify you if further action is required on 
your part.  

The Board observes that the veteran has appealed from the 
initial evaluation assigned for his service-connected 
diabetes mellitus.  In Fenderson v. West, 12 Vet. App. 119 
(1999), the United States Court of Appeals for Veterans 
Claims (Court) addressed a similar appeal and directed that 
it was specifically not a claim for an increased disability 
evaluation.  However, the Court did not provided a specific 
name for the issue in lieu of "increased disability 
evaluation."  In the absence of such direction, the Board 
has framed the issue as entitlement to an initial evaluation 
in excess of 40 percent for the veteran's diabetes mellitus.  
The veteran is not prejudiced by such action.  The Board has 
not dismissed any issue and the law and regulations governing 
the evaluation of disabilities is the same regardless of how 
the issue is styled.  

The veteran may have submitted an informal claim of 
entitlement to special monthly compensation based on the need 
for regular aid and attendance or at the housebound rate.  It 
appears that the RO has not had an opportunity to act upon 
the claim.  Absent an adjudication, a notice of disagreement, 
a statement of the case, and a substantive appeal, the Board 
does not have jurisdiction over the issue.  Rowell v. 
Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 
(1993); Black v. Brown, 10 Vet. App. 279, 284 (1997); 
Shockley v. West, 11 Vet. App. 208 (1998).  Jurisdiction does 
matter and it is not "harmless" when the VA fails to 
consider threshold jurisdictional issues during the claim 
adjudication process.  Furthermore, this Veterans Law Judge 
cannot have jurisdiction of the issue.  38 C.F.R. § 19.13 
(2003).  The Court has noted that:  

Furthermore, 38 U.S.C.A. § 7105 (West 
1991) establishes a series of very 
specific, sequential, procedural steps 
that must be carried out by a claimant 
and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 
1991)) before a claimant may secure 
"appellate review" by the BVA.  
Subsection (a) of that section 
establishes the basic framework for the 
appellate process, as follows: 
"Appellate review will be initiated by a 
notice of disagreement [(NOD)] and 
completed by a substantive appeal after a 
statement of the case is furnished as 
prescribed in this section."  Bernard v. 
Brown, 4 Vet. App. 384 (1994).  

All steps required for jurisdiction have not been satisfied.  
More recently, the Court again established that jurisdiction 
counts.  Specifically, the Court could not remand a matter 
over which it has no jurisdiction.  Hazan v. Gober, 10 Vet. 
App. 511 (1997).  Therefore, the issue is referred to the RO 
for action as may be appropriate.  Black v. Brown, 10 Vet. 
App. 279 (1997).  If the veteran wishes to appeal from the 
decision, he has an obligation to file a timely notice of 
disagreement and a timely substantive appeal following the 
issuance of the statement of the case.  38 C.F.R. § 20.200 
(2003).  



REMAND

In December 2003, the veteran submitted VA clinical 
documentation dated in December 2003.  The veteran has not 
waived RO consideration of the additional evidence.  The 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has recently invalidated the regulations 
which empowered the Board to consider additional evidence 
without prior RO review in the absence of a waiver of such 
review by the veteran or his representative.  Disabled 
American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 
1339, 1348 (Fed. Cir. 2003).  

The December 2003 VA clinical documentation notes that the 
veteran had been seen at the San Antonio, Texas, VA Medical 
Center since September 2003.  In reviewing a similar factual 
scenario, the United States Court of Appeals for Veterans 
Claims (Court) has held that the VA should obtain all 
relevant VA and private treatment records which could 
potentially be helpful in resolving the veteran's claim.  
Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  
Accordingly, this case is REMANDED to the RO for the 
following actions: 

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2003); and 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003) are fully met.  

2.  The RO should then request that 
copies of all VA clinical documentation 
pertaining to the veteran's treatment, 
including that provided at the San 
Antonio, Texas, VA Medical Center, be 
forwarded for incorporation into the 
record.

3.  The RO should then readjudicate the 
veteran's entitlement to an initial 
evaluation in excess of 40 percent for 
his diabetes mellitus.  If the benefit 
sought on appeal remain denied, the 
veteran and his accredited representative 
should be issued a supplemental statement 
of the case (SSOC) which addresses all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered, since the 
issuance of the last SSOC.  The veteran 
should be given the opportunity to 
respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.    See  M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


